DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the applicant has amended the claim to include the limitation of the stem base structure being formed “as an integral portion of the bracket body”, however, it is noted that claim 10 is directed towards a hook “for an orthodontic bracket”, however, does NOT claim the bracket body, therefore, it is unclear if that applicant is trying to claim the bracket in claim 24 or if the applicant is still only claiming a hook.  The applicant should amend the claim to clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-8, 12-14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusse (6,478,579) in view of Damon (6,071,118) in view of Park (2006/0216673).
Brusse teaches an orthodontic bracket comprising a bracket body 10 mountable on a tooth (col. 6, ll. 19-20 “bracket 10 is mounted on a patient’s tooth”), the bracket body including a first side edge and an opposite second side edge (see fig. 1, such that the first edge is the left side of the bracket body and the opposite second edge is the right side of the body), wherein the bracket body further includes a slot 38 formed therein and extending across the bracket body from the first side edge to the second side edge (see fig. 1, explanation above), the slot dimensioned  to receive an archwire (the slot is an archwire slot, therefore, it is dimensioned to receive an archwire), the bracket body further including a tie wing 14/18, an adjustable hook 78 extending from the bracket body, the adjustable hook comprising a stem base structure extending from the tie wing of the bracket body, a hook stem comprising a bend region and a neck region, wherein the bend region extends from the stem base structure and defines a region of the adjustable hook at which the adjustable hook bends in response to an applied load, the bend region having a length L3, and wherein the neck region extends from the bend region and a head extending form a distal end of the neck region, the head including a free end, wherein the adjustable hook has a length L1, measure from a bottom portion of the stem base structure to the free end of the head, and a length L2 
Brusse teaches the invention as substantially claimed and discussed above, however, does not specifically teach a ligating structure coupled to the bracket body, the ligating structure being movable to an open position to accommodate placement of the archwire into the slot and to a closed position whereat a portion of the ligating structure 
Damon teaches an orthodontic bracket comprising a bracket body mountable to a tooth, the bracket body further comprising a tie wing 12 and a ligating structure 30 being movable to an open position to accommodate placement of the archwire into the slot and to a closed position whereat a portion of the ligating structure is positioned over the slot to secure the archwire (see figs. 4-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the orthodontic bracket of Brusse with the ligating slide taught by Damon in order to quickly and easily secure the archwire to the bracket.  Brusse/Damon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the bend region has a length shorter than a corresponding length of the neck region.
Park teaches a dental device comprising a bendable region wherein the bend region has a length shorter than a corresponding length of the neck region (see figs. 1, 4, such that the bending region, the portion with the reduced diameter, has a shorter length than the outwardly tapered neck region). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the bending region relative to the neck region taught by Brusse/Damon with the relationship of the bending region being shorter than the neck region as taught by Park in order to control the location of the bend. Such that the smaller the bending region the more controlled the location of the bend will be. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to claim 2, Brusse/Damon teaches the invention as substantially claimed and discussed above, however, does not specifically teach L3 is equal to or less than 25% of LI and wherein L2 is greater than or equal to 60% of LI.
Park teaches a bending structure wherein teaches L3 appears to be equal or less than 25% of LI and L2 appears to be greater than or equal to 60% of LI (see annotated figure below. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Brusse/Damon with the different ratios for the different parts as what appears to be taught by Park in order to provide the desired bending properties to the bending element, such as control the location of the bend with more precision (due to the length of the bending region being smaller). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to claims 5-6, Brusse teaches the invention as substantially claimed and discussed above including the angled side surface of the neck region defines a transition angle, however, does not specifically teach the transition angled is equal or greater than 10 degrees, more specifically 10-45 degrees, however, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide the angled side surface of the prior art to be within the claimed range in order to provide the device properties for coupling an auxiliary device. It is noted as discussed in the specification that the claimed angle does not provide any unexpected result to the device, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the angle as discussed above. 
With respect to claim 7, Brusse teaches the adjustable hook is formed as an integral component of the bracket body (col. 2, l. 41).
With respect to claim 8, Brusse teaches the invention as substantially claimed and discussed above, however, does not specifically teach the adjustable hook and the bracket body are manufactured using a metal injection molding process. However, 
With respect to claim 12, Brusse teaches the bracket wherein the cross sectional area of the bend region is uniform throughout (see figs. 1, 3 which shows a uniform solid shape having a uniform cross section).
With respect to claim 13, Brusse teaches the bracket wherein the head has a shape corresponding to a spherical cap extending from the neck region, the head having its largest cross sectional area at a point spaced apart from the distal end of the neck region (see fig. 1, annotated figure above).
With respect to claim 14, Brusse teaches wherein the angled side surface of the neck region is formed as a constant angle (see fig. 3, annaoted figure above). 
With respect to claim 25, wherein the head has its largest cross sectional area at a point spaced apart from the distal end of the neck region (see fig. 3, annaoted figure above).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Brusse (6,478,579) in view of Damon (6,071,118) in view of Park (2006/0216673) as applied to claim 1 above, and further in view of Crouse (2018/0193110).
Brusse/Damon/Park teaches the invention as substantially claimed and discussed above, however, does not specifically teach the claimed cross section of the bend region.
Crouse teaches with respect to claims 3-4 a bendable hook having a cross sectional area of 1.13e-4 (see par. 24, the radius being .006 inches), which is within the claimed ranges. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Brusse/Damon/Park in order to provide the desired bending properties of the hook. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the bending region with the cross sectional area taught by Crouse since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusse (6,478,579) in view of Damon (6,071,118) in view of Park (2006/0216673) as applied to claim 1 above, and further in view of Lewis et al. (2012/0064475).
Brusse/Damon/Park teaches the invention as substantially claimed and discussed above, however, does not specifically teach the bracket body comprises 17-4 stainless steel.
Lewis teaches a bracket body comprising 17/4 stainless steel (pars. 13, 33). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Brusse/Damon/Park with the material taught by Lewis in order to provide the bracket with the desired strength and density. It is further noted that is has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusse (6,478,579) in view of Damon (6,071,118) in view of Park (2006/0216673)  as applied to claim 1 above, and further in view of Oda (2006/0263737).
Brusse/Damon/Park teaches the invention as substantially claimed and discussed above including Brusse teaching the stem base structure is formed as an integral portion of the bracket body and Park teaches a stem portion larger than the bend portion (see annotated figure), however, does not specifically teach the stem base structure has a width greater than that of the bend region, and wherein the stem base structure and bend region together form a shoulder.
Oda teaches an orthodontic bracket comprising an adjustable hook comprising a bend region 57 and a stem base 58/60 extending from the bracket body wherein the stem base structure has a width greater than that of the bend region 57 (see figs. 2a-2b) and wherein the stem base structure and the bend region together form a shoulder (see figs. 2a-2b, such that the stem base 58/60 forms a shoulder with the bend region 57). It would have been obvious to one having ordinary skill in the art before the effective filling . 

Claims 10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusse (6,478,579) in view of Park (2006/0216673).
Brusse an adjustable hook 78 for an orthodontic bracket, the adjustable hook comprising a stem base structure, a hook stem comprising a bend region and a neck region, wherein the bend region extends from the stem base structure and defines a region of the adjustable hook at which the adjustable hook bends in response to an applied load, the bend region having a length L3, and wherein the neck region extends from the bend region and a head extending form a distal end of the neck region, the head including a free end, wherein the adjustable hook has a length L1, measured from a bottom portion of the stem base structure to the free end of the head, and a length L2 measure from a bottom portion of the neck region to the free end of the head, and wherein the neck region comprises an angled side surface throughout between the bend region and the head, the angled side surface flaring outwardly as it extends from the bend region to the head (see annaoted figure above, col. 2, ll. 42-43 regarding the hook bending). Brusse teaches the invention as substantially claimed and discussed above, however, does not specifically teach the length of the neck region ranges between 25% to 40% of L2, however, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the neck region with respect to the length of the rest of the head (i.e. L2) in 
Brusse teaches the invention as substantially claimed and discussed above, however, does not specifically teach the bend region has a length shorter than a corresponding length of the neck region. 
Park teaches a dental device comprising a bendable region wherein the bend region has a length shorter than a corresponding length of the neck region (see figs. 1, 4, such that the bending region, the portion with the reduced diameter, has a shorter length than the outwardly tapered neck region). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the bending region relative to the neck region taught by Brusse with the relationship of the bending region being shorter than the neck region as taught by Park in order to control the location of the bend. Such that the smaller the bending region the more controlled the location of the bend will be. 
With respect to claim 15, Brusse teaches the bracket wherein the cross sectional area of the bend region is uniform throughout (see figs. 1, 3 which shows a uniform solid shape having a uniform cross section).
With respect to claim 17, Brusse teaches the bracket wherein the head has a shape corresponding to a spherical cap extending from the neck region (see fig. 1, annotated figure above).
With respect to claim 18, Brusse teaches wherein the angled side surface of the neck region is formed as a constant angle (see fig. 3, annaoted figure above). 
With respect to claim 19, Brusse teaches the invention as substantially claimed and discussed above including the angled side surface of the neck region defines a transition angle, however, does not specifically teach the transition angled is equal or greater than 10 degrees, however, it would have been obvious to one having ordinary skill in the art before the effective filling date to provide the angled side surface of the prior art to be within the claimed range in order to provide the device properties for coupling an auxiliary device. It is noted as discussed in the specification that the claimed angle does not provide any unexpected result to the device, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the angle as discussed above. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brusse (6,478,579) in view of Park (2006/0216673) as applied to claim 10 above, and further in view of Oda (2006/0263737).
Brusse/Park teaches the invention as substantially claimed and discussed above including Brusse teaching the stem base structure is formed as an integral portion of the bracket body and Park teaches a stem portion larger than the bend portion (see annotated figure), however, does not specifically teach the stem base structure has a width greater than that of the bend region, and wherein the stem base structure and bend region together form a shoulder.
Oda teaches an orthodontic bracket comprising an adjustable hook comprising a bend region 57 and a stem base 58/60 extending from the bracket body wherein the stem base structure has a width greater than that of the bend region 57 (see figs. 2a-2b) and wherein the stem base structure and the bend region together form a shoulder (see figs. 2a-2b, such that the stem base 58/60 forms a shoulder with the bend region 57). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the stem base of Brusse/Park with the wider stem base taught by Oda in order to control the location of the bend, such that the bend will occur farther away from the body at the narrower bending region. 
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. The applicant argues that the prior art of Brusse does not teach the claimed limitation of the neck region including a length that ranges between 20% to 40% of L2 and that as discussed in the specification that specific relationship helps drive an attached auxiliary device downward toward the bend region to ensure the orthodontic loads are concentrated at the bend region. However, it is noted that the claimed length does not provide any unexpected results or advantages. Specifically as some embodiments, the neck region 124 may comprise approximately 20-45% of the length L2.”  The applicant further teaches “As was mentioned previously, this tear-shaped geometry urges any attached auxiliary device to slide downwardly form the head 122 and along the angled neck region 124 toward the bend region 126 to ensure orthodontic loads are concentrated at the bend region.” Therefore, applicant teaches the tear drop shape allowing the auxiliary to slide down and NOT the claimed length of the neck region with respect to the head. It is noted that Brusse teaches the angled neck region and head as claimed with respect to the shape, so that an auxiliary would slide down the neck to the bend region. Therefore, applicant’s arguments with respect to the claimed length of the neck region with respect to the head providing an advantage is not persuasive and the rejection is maintained.   
The applicant argues that claims 23-24 are amended to overcome the prior art of Oda, such that Oda does not have a hook that is integral with the body, however, it is noted that the prior art of Brusse teaches the hook being integral, therefore, the arguments are not persuasive since Brusse with the integral hook is being modified with Oda for the specific shape of the hook. It is further noted that the prior art of Park teaches an integral structure with a base wider than the bend region (see annaoted figure above), such that the location of the bend is more controlled.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/2/25/2022